As filed with the Securities and Exchange Commission onJune 4, 2010 Registration No. 333-140515 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LIBERTY BANCORP, INC. (exact name of registrant as specified in its charter) Missouri 20-4447023 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 16 West Franklin Street Liberty, Missouri64068-1637 (816) 781-4822 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Liberty Bancorp, Inc. 2007 Equity Incentive Plan Brent M. Giles President and Chief Executive Officer Liberty Bancorp, Inc. 16 West Franklin Street Liberty, Missouri64068-1637 (816) 781-4822 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Joel E. Rappoport, Esq. Thomas P. Hutton, Esq. Kilpatrick Stockton LLP 607 Fourteenth Street, NW – Suite 900 Washington, DC 20005 (202) 508-5800 DEREGISTRATION OF SECURITIES This Post-Effective Amendment No. 1 filed by Liberty Bancorp, Inc. (the “Company”) relates to the Registration Statement on Form S-8 (Registration Number 333-140515) filed by the Company on February 8, 2007 (the “Registration Statement”) with the Securities and Exchange Commission (the “SEC”) pertaining to the securities that may be offered or sold under the Liberty Bancorp, Inc. 2007 Equity Incentive Plan. On April 22, 2010, the Company filed a Form 15 with the SEC to effect the deregistration of its common stock.In accordance with an undertaking made by the Company in the Registration Statement to remove from registration, by means of a post-effective amendment, any of the securities registered under the Registration Statement that remain unsold at the termination of the offering, the Company hereby removes from registration all securities registered under the Registration Statement that remain unsold as of the date of this Post-Effective Amendment and an indeterminate amount of plan interests previously registered under the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, Liberty Bancorp, Inc. certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Liberty, Missouri onJune 3, 2010. LIBERTY BANCORP, INC. By: /s/Brent M. Giles Brent M. Giles President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Name Title Date /s/ Brent M. Giles Brent M. Giles President, Chief Executive Officerand Director (principal executive officer) June 3,2010 /s/ Marc J. Weishaar Marc J. Weishaar Senior Vice President andChief Financial Officer (principal financial and accounting officer June 3,2010 * Daniel G. O’Dell Chairman of the Board * Ralph W. Brant, Jr. Director * Steven K. Havens Director * Robert T. Sevier Director * Pursuant to the Power of Attorney filed with the Registrant’s Registration Statement on Form S-8 filed on February 8, 2007. /s/ Brent M. GilesDate:June 3, 2010 Brent M. Giles Attorney-in-Fact
